Exhibit FIRST AMENDMENT TO SETTLEMENT AGREEMENT dated as of January 12, 2010 (this "Amendment") between and among Crown Finance Foundation, a foundation organized under the laws of Lichtenstein, CTF Holdings Limited, a company organized under the laws of Gibraltar, Altimo Holdings & Investments Ltd., a company organized under the laws of the British Virgin Islands, Eco Telecom Limited, a company organized under the laws of Gibraltar, Rightmarch Limited, a company organized under the laws of Cyprus, Alpren Limited, a company organized under the laws of Cyprus, Hardlake Limited, a company organized under the laws of Cyprus, and Storm LLC, a limited liability company organized under the laws of Ukraine (collectively, the "Alfa Parties" and each, individually, an "Alfa Party"), and Telenor Mobile Communications AS, a company organized under the laws of Norway,
